Case 5:21-cv-00194-JGB-SP Document 30 Filed 02/08/21 Page 1 of 2 Page ID #:243



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                          UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
     C.B., by and through his guardians ad                Case No. 5-21-cv-00194 -KK
13   litem W.B. and B.T.,
14                                                        [PROPOSED] ORDER
                 Plaintiffs,                              GRANTING PLAINTIFFS’ EX
15                                                        PARTE APPLICATION TO FILE
     v.                                                   UNDER SEAL:
16
     MORENO VALLEY UNIFIED                                    1. Declaration of W.B. in Support
17   SCHOOL DISTRICT; MARTINREX                                  of Plaintiff’s Ex Parte
18   KEDZIORA, in his official capacity as                       Application for Appointment of
     Moreno Valley Unified School District                       Guardians ad Litem
19
     Superintendent; DARRYL SCOTT;                            2. Declaration of B.T. in Support
20   SCOTT WALKER; DEMETRIUS                                     of Plaintiff’s Ex Parte
     OWENS; MANUEL ARELLANO;                                     Application for Appointment of
21
     COUNTY OF RIVERSIDE;                                        Guardians ad Litem
22   RIVERSIDE COUNTY SHERIFF’S                               3. Notice of Interested Parties,
     DEPARTMENT; CHAD BIANCO, in                                 L.R. 7-1.1
23
     his official capacity as Riverside County                4. July 15, 2020 Tort Claim (Exh.
24   Sheriff, DEPUTY SHERIFF NORMA                               1 to Plaintiff’s Complaint)
     LOZA; and DOES 1-10.                                     5. USB drive containing police
25
                                                                 body camera footage of the
26               Defendants.                                     October 8, 2019, handcuffing
                                                                 incident (Exh. 2 to Plaintiff’s
27
                                                                 Complaint).
28



                      [Proposed] Order Granting Ex Parte Application to File Under Seal
Case 5:21-cv-00194-JGB-SP Document 30 Filed 02/08/21 Page 2 of 2 Page ID #:244



 1                                       [PROPOSED] ORDER
 2         The Court has considered Plaintiff’s Ex Parte Application to file under seal
 3   the Application for Appointment of Guardians ad Litem, Notice of Interested
 4   Parties, July 15, 2020 Tort Claim (Exhibit 1 to Plaintiff’s Complaint), and USB
 5   drive containing police body camera footage of the October 8, 2019, handcuffing
 6   incident (Exhibit 2 to Plaintiff’s Complaint). Having found good cause, the Court
 7   grants Plaintiff’s application and orders that Plaintiff shall file the following
 8   documents under seal:
 9         1. Declaration of W.B. in Support of Plaintiff’s Ex Parte Application for
10             Appointment of Guardian ad Litem;
11         2. Declaration of B.T. in Support of Plaintiff’s Ex Parte Application for
12             Appointment of Guardian ad Litem;
13         3. Notice of Interested Parties, L.R. 7-1.1;
14         4. Exhibit 1 to Plaintiff’s Complaint (July 15, 2020 Tort Claim); and
15         5. Exhibit 2 to Plaintiff’s Complaint (USB drive containing partial body
16             camera footage of the October 8, 2019, handcuffing incident).
17

18   IT IS SO ORDERED.
19    DATED: 2/8/21                                                              ______
20                                            Kenly Kiya Kato
                                              United States Magistrate Judge
21

22

23

24

25

26

27

28


                                                      1
                       [Proposed] Order Granting Ex Parte Application to File Under Seal
